FILEDin
                                                    1STCOURT OFAPPtiM 3
                                                      HOUSTON, TEXAS

                       jayuj%3a&-                MAY 27 2m
                                                GWfra  ^sJibiiMc-
                                              CL!




                                  6
    w&          mm-./OGmt--.*
                                      a
                                Mh^/^JhMt^L




^Zkt^j^Mmm
                          _^S^^^I^^_^^

     £&Ujw&1                     gJzmAmfel^M^-
]&k^O-^..._..                             -
                                                J^ffjmL

4
             FvTL -ffe'&UAsfeccc.. Scry?,

7e Med kdm ^M^MMMmndk

 MifadLJLpMjJ^                                               &-€>




                                            'AUJBSBU&Mfa
    •kL       ^^-^


                                                           £M.
/, <f* t.   It* VJ*J „__^
-fls^^^




                            JSbuEZgUVL
     -^   a C> ck 3T
-^




          „ ... ^ f




     "1




                  U